DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 12/3/2020 has been entered.  
Claims 26-50 are pending.  
Claims 1-25 are previously cancelled.  
Claims 26-33 are allowed.  
Claims 34-38 and 40-50 stand rejected.  
Claim 39 is objected to.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 34, 44 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan et al. (Pub. No.: US 20170280353 A1) in view of Kim et al. (Pub. No.: US 20150023277 A1) and Heise et al. (Pub. No.: US 20100046549 A1), hereafter respectively referred to as Chauhan, Kim, and Heise.  
In regard to Claim 34, Chauhan teaches in paragraphs [0016—0021], and in FIGS. 1-3, a process performed at transmitter 300A: At step 301, IP packets (first data unit) (received from an application(first layer)/IP layer(network convergence protocol (NCP) layer) in case of UE) are mapped to one or more radio bearers.  The IP packets (first data unit) (also termed as PDCP (associated with a layer of a protocol stack comprising a network convergence protocol (NCP) layer) service data units (SDUs)) are then mapped to appropriate PDCP unit (receive logic component) which applies the header compression and security functions and generates the PDCP PDU (An apparatus for an evolved NodeB (eNB) communicatively coupled to a multi-radio heterogeneous network of a radio access network (RAN), comprising: a memory that stores computer-executable components; and a processing circuitry, communicatively coupled to the memory, that facilitates execution of the computer-executable components, the computer-executable components including: a receive logic component configured to receive, from a first layer, a first data unit associated with a layer of a protocol stack comprising a network convergence protocol (NCP) layer).  
Chauhan teaches in paragraphs [0016—0021], and in FIGS. 1-3, the generated PDCP PDU (associated with the NCP layer based on the first data unit) is then mapped to appropriate RLC unit (control logic component) which applies the packing functions and generates the RLC PDUs (second data unit)   (a control logic component, communicatively coupled to the receive logic component, configured to generate a second data unit associated with the NCP layer based on the first data unit).  
Chauhan teaches in paragraphs [0016—0021], and in FIGS. 1-3, at step 307, MAC PDUs are generated by performing multiplexing of RLC PDUs (second data unit).  The RLC PDUs (second data unit) from one or more RBs are processed by MAC layer unit (transmit logic component) to generate the MAC PDUs which are then given to physical layer (second layer) for transmission on physical carrier (a transmit logic component, communicatively coupled to the control logic component, configured to transmit the second data unit to a second layer).  
Chauhan fails to teach a layer of the protocol stack configured to control a fallback operation from a first access node, in response to a blockage of the first access node, to a second access node that is a different Radio Access Technology (RAT) than a RAT of the first access node, while utilizing a same bearer in the fallback operation, wherein in response to the fallback operation the layer controls: processes.  
Kim teaches in paragraph [0053], and in FIGS. 1 and 3, NAS (Non-Access Stratum): is a functional layer for signaling between a UE and a core network and exchanging a traffic message in an LTE/UMTS protocol stack, and the main functions thereof are supporting UE mobility (layer of the protocol stack configured to control a fallback operation).  
Kim teaches in paragraph [0104], and in FIGS. 1 and 3, FIG. 3 is a diagram illustrating the execution step for inter-RAT HO from E-UTRAN to UTRAN (fallback operation from a first access node to a second access node that is a different Radio Access Technology (RAT) than a RAT of the first access node).  
Kim teaches in paragraph [0105], and in FIGS. 1 and 3, an MME may provide a handover command message to a UE via an eNB (a blockage of the first access node).  
Kim teaches in paragraphs [0105 and 0108], and in FIGS. 1 and 3, information about PS service (e.g., a bearer) splitting may be transmitted on the handover command message (in response to a blockage of the first access node). The information about the splitting may be information explicitly indicating a bearer subjected to the inter-RAT HO (utilizing a same bearer in the fallback operation).  Kim also teaches a HO to UTRAN (fallback operation from a first access node to a second access node) which is performed after step 4.  In step 4a of FIG. 3, the UE may transmit a Handover to UTRAN Complete message to a target RNC (fallback operation from a first access node, in response to a blockage of the first access node, to a second access node that is a different Radio Access Technology (RAT) than a RAT of the first access node, while utilizing a same bearer in the fallback operation).  
Kim teaches in paragraph [0108], and in FIGS. 1 and 3, FIG. 3 shows, after step 4a, and in between step 9 and step 10, Uplink and Downlink User Plane PDUs (wherein in response to the fallback operation the layer controls: processes).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Chauhan since Kim provides a technique to where information about a distinguished service is maintained in a network node of the network until handover to a second access network is completed (see Kim, paragraph [0006]), which can be introduced into the system of Chauhan to ensure service quality is consistently maintained to mobile users experiencing handovers.  
Chauhan fails to teach the NCP layer controls one or more of: retransmissions, reordering processes, or duplicate elimination / discarding operations and wherein the NCP layer is above a packet data convergence protocol (PDCP) layer of the protocol stack.  
	Heise teaches in paragraphs [0017—0018], and in FIGS. 1-2, a TPS-TC (Transport Protocol Specific Transmission Convergence) sublayer 200 (network convergence protocol (NCP) layer).  The retransmission sublayer can be integrated into sublayer 200 (retransmissions)   (the NCP layer controls one or more of: retransmissions, reordering processes, or duplicate elimination / discarding operations).  
Heise teaches in paragraphs [0017—0018], and in FIGS. 1-2, a DTU sublayer 202 builds the basic DTUs.  Multiplexer 204 selects the output of the DTU sublayer 202 and passes the DTU to a PMD (Physical Media Dependent) and PMS-TC (Physical Media-Specific Transmission Convergence) sublayers 208 (packet data convergence protocol (PDCP) layer)   (wherein the NCP layer is above a packet data convergence protocol (PDCP) layer of the protocol stack).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Heise with the teachings of Chauhan in view of Kim since Heise provides a technique for including retransmission capabilities in convergence layers, which can be introduced into the system of Chauhan in view of Kim to permit retransmissions to form reliable communications and where convergence layers of a device can ensure such retransmissions are performed for network protocols.  


In regard to Claim 44, Chauhan teaches in paragraphs [0016—0021], and in FIGS. 1-3, a process performed at transmitter 300A (network device): At step 301, IP packets (first data unit) (received from an application(first layer)/IP layer(network convergence protocol (NCP) layer) in case of UE) are mapped to one or more radio bearers.  The IP packets (first data unit) (also termed as PDCP (associated with a network convergence protocol (NCP) layer) service data units (SDUs)) are then (receive logic component) which applies the header compression and security functions and generates the PDCP PDU (A non-transitory computer-readable media comprising executable instructions that, in response to execution, cause a network device comprising one or more processors to perform operations in a multi-radio heterogeneous network of a radio access network (RAN), comprising: receiving, by a receive logic component of the network device from a first layer, a first data unit associated with a layer of a protocol stack comprising a network convergence protocol (NCP) layer; controlling packet communication, via the NCP layer of the protocol stack by the one or more processors).  
Chauhan teaches in paragraphs [0016—0021], and in FIGS. 1-3, the generated PDCP PDU (associated with the NCP layer based on the first data unit) is then mapped to appropriate RLC unit which applies the packing functions and generates the RLC PDUs (second data unit)   (generating, by the one or more processors, a second data unit associated with the NCP layer based on the first data unit).  
Chauhan teaches in paragraphs [0016—0021], and in FIGS. 1-3, at step 307, MAC PDUs are generated by performing multiplexing of RLC PDUs (second data unit associated with the NCP layer).  The RLC PDUs (second data unit associated with the NCP layer) from one or more RBs are processed by MAC layer unit to generate the MAC PDUs which are then given to physical layer (second layer) for transmission on physical carrier (transmitting, by the network device to a second layer, the second data unit associated with the NCP layer).  
controlling packet communication, by utilizing a same bearer and without mapping a different bearer in response to a fallback operation from another network device that is communicatively coupled to the layer on the multi-radio heterogeneous network of the RAN and that is a different Radio Access Technology (RAT) than a RAT of the network device, wherein in response to the fallback operation the control logic component of the layer controls: processes.  
Kim teaches in paragraph [0053], and in FIGS. 1 and 3, NAS (Non-Access Stratum): is a functional layer for signaling between a UE and a core network and exchanging a traffic message in an LTE/UMTS protocol stack, and the main functions thereof are supporting UE mobility (layer on the multi-radio heterogeneous network of the RAN).  
Kim teaches in paragraph [0104], and in FIGS. 1 and 3, FIG. 3 is a diagram illustrating the execution step for inter-RAT HO from E-UTRAN to UTRAN (fallback operation from another network device).  
Kim teaches in paragraphs [0105 and 0108], and in FIGS. 1 and 3, information about PS service (e.g., a bearer) splitting may be transmitted on the handover command message. The information about the splitting may be information explicitly indicating a bearer subjected to the inter-RAT HO (utilizing a same bearer and without mapping a different bearer in response to a fallback operation).  Kim also teaches a HO to UTRAN (fallback operation from another network device) which is performed after step 4.  In step 4a of FIG. 3, the UE may transmit a Handover to UTRAN Complete message to a target RNC (controlling packet communication, by utilizing a same bearer and without mapping a different bearer in response to a fallback operation from another network device that is communicatively coupled to the layer on the multi-radio heterogeneous network of the RAN and that is a different Radio Access Technology (RAT) than a RAT of the network device).  
Kim teaches in paragraph [0108], and in FIGS. 1 and 3, FIG. 3 shows, after step 4a, and in between step 9 and step 10, Uplink and Downlink User Plane PDUs (wherein in response to the fallback operation the layer controls: processes).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Chauhan since Kim provides a technique to where information about a distinguished service is maintained in a network node of the network until handover to a second access network is completed (see Kim, paragraph [0006]), which can be introduced into the system of Chauhan to ensure service quality is consistently maintained to mobile users experiencing handovers.  
Chauhan fails to teach the NCP layer controls one or more of: retransmissions, reordering processes, or duplicate elimination / discarding operations and wherein the NCP layer is above a packet data convergence protocol (PDCP) layer of the protocol stack.  
Heise teaches in paragraphs [0017—0018], and in FIGS. 1-2, a TPS-TC (Transport Protocol Specific Transmission Convergence) sublayer 200 (network convergence protocol (NCP) layer).  The retransmission sublayer can be integrated into sublayer 200 (retransmissions)   (the NCP layer controls one or more of: retransmissions, reordering processes, or duplicate elimination / discarding operations).  
Heise teaches in paragraphs [0017—0018], and in FIGS. 1-2, a DTU sublayer 202 builds the basic DTUs.  Multiplexer 204 selects the output of the DTU sublayer 202 and passes the DTU to a PMD (Physical Media Dependent) and PMS-TC (Physical Media-Specific Transmission Convergence) sublayers 208 (packet data convergence protocol (PDCP) layer)   (wherein the NCP layer is above a packet data convergence protocol (PDCP) layer of the protocol stack).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Heise with the teachings of Chauhan in view of Kim since Heise provides a technique for including retransmission capabilities in convergence layers, which can be introduced into the system of Chauhan in view of Kim to permit retransmissions to form reliable communications and where convergence layers of a device can ensure such retransmissions are performed for network protocols.  


In regard to Claim 45, Chauhan teaches in paragraphs [0016—0021], and in FIGS. 1-3, a process performed at transmitter 300A: At step 301, IP packets (received from an application/IP layer in case of UE) are mapped to one or more radio bearers.  The IP packets (also termed as PDCP service data units (SDUs)) are then mapped to appropriate PDCP unit (first layer comprises an upper protocol layer, the first data unit comprises a NCP service data unit (SDU)).  
(second layer comprises a lower protocol layer, and the second data unit comprises a NCP protocol data unit (PDU), or wherein the first layer comprises the lower protocol layer, the first data unit comprises the NCP PDU, the second layer comprises the upper protocol layer, and the second data unit comprises the NCP SDU).  


Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan in view of Kim, Mallick, and further in view of Xu (Pub. No.: US 20120106406 A1), hereafter referred to as Xu.  
In regard to Claim 35, Chauhan teaches in paragraphs [0016—0021], and in FIGS. 1-3, a process performed at transmitter 300A: At step 301, IP packets (first data unit) (received from an application/IP layer(first layer) in case of UE) are mapped to one or more radio bearers.  The IP packets (first data unit) (also termed as PDCP service data units (SDUs)) (NCP service data unit (SDU)) are then mapped to appropriate PDCP unit (first layer comprises an upper protocol layer, first data unit comprises a NCP service data unit (SDU)).  
Chauhan teaches in paragraphs [0016—0023], and in FIGS. 1-3, generated PDCP PDU is then mapped to appropriate RLC unit which applies the packing functions (the second layer comprises a lower protocol layer, the second data unit comprises a NCP protocol data unit (PDU), or wherein the first layer comprises the lower protocol layer comprising the PDCP layer, the first data unit comprises the NCP PDU, the second layer comprises the upper protocol layer comprising the IP layer, and the second data unit comprises the NCP SDU).  
Chauhan fails to teach an upper protocol layer comprising an internet protocol (IP) layer, and lower protocol layer comprises a packet data convergence protocol (PDCP) layer.  
Xu teaches in paragraph [0045], and in FIG. 2, data receiving module 20 is configured to receive an IP packet from an IP layer and store the IP packet into the receiving buffer of the data receiving module 20 (upper protocol layer comprising an internet protocol (IP) layer).  
Xu teaches in paragraph [0045], and in FIG. 2, data sending module 40 is configured to send the IP packet in the sending buffer to a PDCP entity according to the sending order (lower protocol layer comprises the PDCP layer).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xu with the teachings of Chauhan in view of Kim since Xu provides a technique to prevent idleness of an air interface and prevent reductions in downlink capability of a network when large flows are uploaded (see Xu, paragraph [0005]), which can be introduced into the system of Chauhan in view of Kim to ensure wireless resources are not wasted and maintain quality of services to users.  


Claims 36-38, 40-41 and 47-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan in view of Kim, Mallick, and further in view of Kim et al. (Pub. No.: US 20150215987 A1), hereafter referred to as Kim 2.  
In regard to Claim 36, as presented in the rejection of Claim 34, Chauhan in view of Kim teaches an apparatus.  
	Chauhan fails to teach a control logic component is further configured to generate the second data unit based on a reordering process in response to an indication of a missing NCP packet or an out-of-order packet sequence.  
	Kim 2 teaches in paragraph [0080], in a case where a lower layer device does not perform reordering, since the order of received packets may not be correct in, for example, the PDCP operation 2, the PDCP may store the packets in a reordering buffer without delivering then to the upper layer (control logic component is further configured to generate the second data unit based on a reordering process in response to an indication of a missing NCP packet or an out-of-order packet sequence).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim 2 with the teachings of Chauhan in view of Kim since Kim 2 provides a technique for efficient PDCP processes in a multi-bearer network, which can be introduced into the system of Chauhan in view of Kim to promote efficient interoperability of devices with multiple protocols.  

In regard to Claim 37, as presented in the rejection of Claim 34, Chauhan in view of Kim teaches an apparatus.  
	Chauhan fails to teach a control logic component is further configured to provide a field in a header of the NCP layer that indicates whether an NCP PDU is a control NCP PDU or a data NCP PDU.  
	Kim 2 teaches in paragraph [0080], stored PDCP Service Data Units (SDUs) may be delivered to the upper layer together with the newly received PDCP SDUs (control logic component is further configured to provide a field in a header of the NCP layer that indicates whether an NCP PDU is a control NCP PDU or a data NCP PDU).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim 2 with the teachings of Chauhan in view of Kim since Kim 2 provides a technique for efficient PDCP processes in a multi-bearer network, which can be introduced into the system of Chauhan in view of Kim to promote efficient interoperability of devices with multiple protocols.  

In regard to Claim 38, as presented in the rejection of Claim 34, Chauhan in view of Kim teaches an apparatus.  
	Chauhan fails to teach a transmit logic is further configured to transmit, in the NCP layer, a sequence number and a status report configured to indicated one or more NCP packets that have been successfully received among a plurality of NCP packets.  
(transmit logic is further configured to transmit, in the NCP layer, a sequence number and a status report configured to indicated one or more NCP packets that have been successfully received among a plurality of NCP packets).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim 2 with the teachings of Chauhan in view of Kim since Kim 2 provides a technique for efficient PDCP processes in a multi-bearer network, which can be introduced into the system of Chauhan in view of Kim to promote efficient interoperability of devices with multiple protocols.  

In regard to Claim 40, as presented in the rejection of Claim 34, Chauhan in view of Kim teaches an apparatus.  
	Chauhan fails to teach a control logic component is further configured to perform a duplicate discard prior to delivery of the NCP SDU to an upper protocol layer.  
	Kim 2 teaches in paragraph [0080], in a case where a lower layer device does not perform reordering, since the order of received packets may not be correct in, for example, the PDCP operation 2, the PDCP may store the packets in a reordering buffer without delivering then to the upper layer (control logic component is further configured to perform a duplicate discard prior to delivery of the NCP SDU to an upper protocol layer).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim 2 with the teachings of Chauhan in view of Kim since Kim 2 provides a technique for efficient PDCP processes in a multi-bearer network, which can be introduced into the system of Chauhan in view of Kim to promote efficient interoperability of devices with multiple protocols.  

In regard to Claim 41, as presented in the rejection of Claim 34, Chauhan in view of Kim teaches an apparatus.  
	Chauhan fails to teach a control logic component is configured to generate a status report based on NCP packets that have been successively received in a sequence of NCP packets in response to a trigger event that comprises at least one of satisfying a predetermined number of the sequence of NCP packets being received, a period of time elapsing, an amount of packet data being received, or a radio resource control (RRC) signal from an upper protocol layer.  
	Kim 2 teaches in paragraph [0080], in a case where a lower layer device does not perform reordering, since the order of received packets may not be correct in, for example, the PDCP operation 2, the PDCP may store the packets in a reordering buffer without delivering then to the upper layer. Thereafter, at the time the lower layer device provides again the reordering (e.g., if the handover is completed or the RRC connection reestablishment procedure is completed), the PDCP may switch to the PDCP operation (control logic component is configured to generate a status report based on NCP packets that have been successively received in a sequence of NCP packets in response to a trigger event that comprises at least one of satisfying a predetermined number of the sequence of NCP packets being received, a period of time elapsing, an amount of packet data being received, or a radio resource control (RRC) signal from an upper protocol layer).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim 2 with the teachings of Chauhan in view of Kim since Kim 2 provides a technique for efficient PDCP processes in a multi-bearer network, which can be introduced into the system of Chauhan in view of Kim to promote efficient interoperability of devices with multiple protocols.  

In regard to Claim 47, as presented in the rejection of Claim 44, Chauhan in view of Kim teaches a network device.  
	Chauhan fails to teach operations further comprising: generating, by the network device, the second data unit based on a reordering process.  
	Kim 2 teaches in paragraph [0080], in a case where a lower layer device does not perform reordering, since the order of received packets may not be correct in, for example, the PDCP operation 2, the PDCP may store the packets in a reordering buffer without delivering then to the upper layer. Thereafter, at the time the lower layer device (operations further comprising: generating, by the network device, the second data unit based on a reordering process).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim 2 with the teachings of Chauhan in view of Kim since Kim 2 provides a technique for efficient PDCP processes in a multi-bearer network, which can be introduced into the system of Chauhan in view of Kim to promote efficient interoperability of devices with multiple protocols.  

In regard to Claim 48, as presented in the rejection of Claim 44, Chauhan in view of Kim teaches a network device.  
	Chauhan fails to teach a transmitting, by the network device in the NCP layer, one or more of a sequence number or a status report, wherein the status report comprises a NCP sequence number of a first missing NCP SDU (FMS) and a bitmap indicating whether SDUs following the FMS have been successfully received.  
	Kim 2 teaches in paragraph [0080], in a case where a lower layer device does not perform reordering, since the order of received packets may not be correct in, for example, the PDCP operation 2, the PDCP may store the packets in a reordering buffer (transmitting, by the network device in the NCP layer, one or more of a sequence number or a status report, wherein the status report comprises a NCP sequence number of a first missing NCP SDU (FMS) and a bitmap indicating whether SDUs following the FMS have been successfully received).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim 2 with the teachings of Chauhan in view of Kim since Kim 2 provides a technique for efficient PDCP processes in a multi-bearer network, which can be introduced into the system of Chauhan in view of Kim to promote efficient interoperability of devices with multiple protocols.  

In regard to Claim 49, as presented in the rejection of Claim 44, Chauhan in view of Kim teaches an upper layer protocol.  
	Chauhan fails to teach operations further comprise: performing a duplicate discard prior to a delivery of the NCP SDU to the upper protocol layer.  
	Kim 2 teaches in paragraph [0080], in a case where a lower layer device does not perform reordering, since the order of received packets may not be correct in, for example, the PDCP operation 2, the PDCP may store the packets in a reordering buffer without delivering then to the upper layer (operations further comprise: performing a duplicate discard prior to a delivery of the NCP SDU to the upper protocol layer).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim 2 with the teachings .  


Claims 42, 43 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan in view of Kim, Mallick, and further in view of Chandramouli et al. (Pub. No.: US 20180020418 A1), hereafter referred to as Chandramouli.  
In regard to Claim 42, as presented in the rejection of Claim 34, Chauhan in view of Kim teaches an apparatus.  
	Chauhan fails to teach an control logic component is configured to generate a status report based on NCP packets that have been successively received in a sequence of NCP packets in response to a trigger event related to the fallback operation, wherein the trigger event comprises a disruption or blockage of a communication link, a receipt of a PDU via a different radio link of the network device.
Chandramouli teaches in paragraphs [0013—0017], and in FIG. 3, allow 5G devices to camp in other radio access technologies (e.g. LTE) that are widely available so that a terminal or user equipment UE does not lose the connection to the network immediately after losing 5G coverage.  When moving from A to B, the terminal leaves the 4+5G coverage and enters the 4G only coverage. To the contrary, when moving from B to A, the terminal leaves the 4G only coverage and enters the 4+5G coverage (control logic component is configured to generate a status report based on NCP packets that have been successively received in a sequence of NCP packets in response to a trigger event related to the fallback operation, wherein the trigger event comprises a disruption or blockage of a communication link, a receipt of a PDU via a different radio link of the network device).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chandramouli with the teachings of Chauhan in view of Kim since Chandramouli provides teachings for maintaining a connection after losing coverage with certain protocol networks, which can be introduced into the system of Chauhan in view of Kim to promote more reliable services to mobile users.  

In regard to Claim 43, as presented in the rejection of Claim 34, Chauhan in view of Kim teaches an apparatus.  
	Chauhan fails to teach an NCP layer is configured to control packet flow without a bearer switching process by enabling one or more retransmissions based on a fallback operation resulting from a blockage condition of a 5G mmW RAT communication.
Chandramouli teaches in paragraphs [0013—0017], and in FIG. 3, allow 5G devices to camp in other radio access technologies (e.g. LTE) that are widely available so that a terminal or user equipment UE does not lose the connection to the network immediately after losing 5G coverage.  When moving from A to B, the terminal leaves the 4+5G coverage and enters the 4G only coverage. To the contrary, when moving (NCP layer is configured to control packet flow without a bearer switching process by enabling one or more retransmissions based on a fallback operation resulting from a blockage condition of a 5G mmW RAT communication).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chandramouli with the teachings of Chauhan in view of Kim since Chandramouli provides teachings for maintaining a connection after losing coverage with certain protocol networks, which can be introduced into the system of Chauhan in view of Kim to promote more reliable services to mobile users.  

In regard to Claim 50, as presented in the rejection of Claim 44, Chauhan in view of Kim teaches media.  
	Chauhan fails to teach an operations further comprise: generating a status report based on NCP packets that have been successively received in a sequence of NCP packets in response to a trigger event related to the fallback operation.
Chandramouli teaches in paragraphs [0013—0017], and in FIG. 3, allow 5G devices to camp in other radio access technologies (e.g. LTE) that are widely available so that a terminal or user equipment UE does not lose the connection to the network immediately after losing 5G coverage.  When moving from A to B, the terminal leaves the 4+5G coverage and enters the 4G only coverage. To the contrary, when moving from B to A, the terminal leaves the 4G only coverage and enters the 4+5G coverage (operations further comprise: generating a status report based on NCP packets that have been successively received in a sequence of NCP packets in response to a trigger event related to the fallback operation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chandramouli with the teachings of Chauhan in view of Kim since Chandramouli provides teachings for maintaining a connection after losing coverage with certain protocol networks, which can be introduced into the system of Chauhan in view of Kim to promote more reliable services to mobile users.  


Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan in view of Kim, Mallick, and further in view of Vrzic et al. (Pub. No.: US 20130329694 A1), hereafter referred to as Vrzic.  
In regard to Claim 46, Chauhan teaches in paragraphs [0016—0021], and in FIGS. 1-3, a process performed at transmitter 300A: At step 301, IP packets (received from an application/IP layer in case of UE) (wherein the upper protocol layer is an internet protocol (IP) layer).  
Chauhan fails to teach that a lower protocol layer is the PDCP layer.  
	Vrzic teaches in paragraphs [0194—0198], and in FIG. 13, another layer may be inserted between the IP layer and the PDCP layer to handle the RAT selection process.  The LTE protocol stack on UE 1340 includes LTE PDCP layer 1348 (lower protocol layer is the PDCP layer).  
.  
 

Allowable Subject Matter
Claims 26-33 are allowed.

Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 103
Applicant's arguments filed 12/3/2020 with respect to amended Claims 34 and 44 have been fully considered but they are not persuasive.  The limitations introduced by the amendment of Claims 34 and 44, which are not taught by Chauhan and Kim, are taught by Heise (Pub. No.: US 20100046549 A1).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Toth et al. (Pub. No.: US 20170026487 A1), paragraphs [0009 and 0025], FIG. 1, TCP and UDP Port Manager & Convergence Layers (123 and 124, respectively).  A UDP port entity may provide additional functionality to provide packet-ordering.  
Sun et al. (Pub. No.: US 20100265915 A1), paragraphs [0028, 0057, ], FIG. 4, the UE 106 and the eNB 318 include in Layer 2 above the PDCP layer, a PDCP-Lite layer 320a and a PDCP-Lite layer 320b.  Once the handoff of the UE 106 to the RN2 104b is completed, the UE 106 can report missing PDCP-Lite service data units (SDUs) to the eNB 318.  
Gaedke et al. (Pub. No.: US 20030152100 A1), paragraph [0035], FIG. 2, convergence layers of all HIPERLAN 2 devices.
Gaedke et al. (Pub. No.: US 20030123427 A1), paragraph [0028], FIG. 2.  
Legallais et al. (Pub. No.: US 20030078063 A1), paragraph [0135], FIG. 1.  
Dore et al. (Pub. No.: US 20030012192 A1), paragraph [0002], FIG. 4.  
Sturkovich et al. (Pub. No.: US 20140198867 A1), paragraph [0029], FIG. 2.  
Vedantham et al. (Pub. No.: US 20130094552 A1), paragraph [0029], FIG. 3.  
Mangin et al. (Pub. No.: US 20050249114 A1), paragraph [0052], FIG. 2A, a Convergence Layer 103.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Joshua Smith  
/J.S./  
4-30-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477